Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Response to Amendment
The amendment filed on 6/17/2021 has been fully considered. Claims 1, 9, and 19 were amended. Claims 30 is newly added. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9 and 19 and all dependent claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the" in reference to a wrist, a wearer, a side, a glove material, a pad (it is unclear if “the pad” is the same element as “the absorbent pad”). Appropriate correction required. 
Claim 8 recites “the” in reference to a glove body.
Claim 9 recites the limitation "the" in reference to a wrist, a wearer, a side, a palm,  a pad (it is unclear if “the pad” is the same element as “the absorbent pad”), a glove material, an index finger 
Claim 19 recites the limitation "the" in reference to a wrist, a wearer, a side, an edge, side of the pinky finger, and index finger.  
 There is insufficient antecedent basis for these limitations in the claim.  Clarification is required. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2-5, 7, 19, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ismailyan (US 7,086,094) in view of Ortolivo (US 4,593,427). 
With respect to claim 1, A glove capable for use to trim resinous plants, comprising: a wrist cover (16) adapted to surround the wrist (Figure 1) and is attached 
The device of Ortolivo discloses,
an absorbent pad (12, 16, 18) that is attached to the side of the glove that is adapted to be worn over the palm (Figure 2, column 3, lines 50-60).; wherein the pad is a material that is different than the glove material (11) that is adapted to overlie the palm wherein the absorbent pad comprises an interior absorbent material (30) that can absorb oil and a porous covering (32 )over the interior absorbent material; wherein the porous covering is more abrasive that the interior absorbent material (column 4, lines 10-20) and wherein the porous covering is a scrub surface comprising metal strands or hard polymeric strands (column 3, line 58), It is noted that the “can absorb oil” is a functional recitation as recited in claim 1 and only requires that the prior art is capable of performing the claimed function. As mentioned above, sponge pad 30 would make it capable of absorbing oil to at least a degree and therefore meets the claim as recited, see MPEP 2114. 

	It would have been obvious to a person having ordinary skill in the art at the time the invention was made to utilize the cleaning material as taught by Ortolivo in order to provide improved cleaning (column 1, lines 38-42). 



With respect to claim 3, that is configured to leave the thumb, middle finger and index finger exposed (Ismailyan, Figure 1). 

With respect to claim 4, the glove material is adapted to cover 25 to 75% of the area of the palm (Ismailyan, Figure 1).

With respect 5, wherein the absorbent pad comprises nonwoven fibers or a sponge (Ortolivo 30, column1:  line 40, line 60). 

With respect to claim 7, wherein the absorbent pad is affixed to the glove by a removable adhesive (28 Ortolivo) or by hook and loop fasteners (Ortolivo 36, 38).

	It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to utilize the removing sponge pad with porous covering as taught by Ortolivo in order to provide versatility for using the glove for multiple use, disposing of the pads and getting new ones (Column 4, lines 35-45). 


Wherein the glove is configured to cover at most 3 fingers so that, when worn, the index finger is free from the glove (Figure 1). 
	The device of Ismailyan substantially discloses the claimed invention but is lacking the claimed pad,
The device of Ortolivo discloses, such that the absorbent pad (12) attached to a side of the glove (left side near the pinkie ) that is adapted to be worn over at least a portion of an edge of the palm that is on the side of the pinky finger (Figure 2). Wherein the pad is a material that is different (figure 5) than the glove material that is adapted to overlie the palm (11).
It would have been obvious to a person having ordinary skill in the art at the time the invention was made to utilize the pad and pad cleaning material as taught by Ortolivo in order to provide improved cleaning (column 1, lines 38-42).
With respect to claim 20, wherein the absorbent pad comprises an interior absorbent material (30, Ortolivo) that can absorb oil, it is noted that the claim only requires that the prior art be capable of absorbing oil, the prior art of Ortolivo discloses an absorbent sponge material and would be capable of absorbing oil to at least a degree and therefore meets the claim language as recited, and a porous covering over the interior absorbent material (32, Ortolivo);

With respect to claim 21, The glove of claim 19 wherein the glove material comprises: cotton, cotton fleece, cotton blend t-shirt grade, bamboo fleece, denim, flannel, kashmir, leather, Spandex™, hemp, mesh, polyester microfiber, terry cloth, and chamois; and combinations thereof; and wherein the glove material is adapted to cover 25 to 75% of the area of the palm (Ismailyan, column 2, lines 45).

It would have been obvious to a person having ordinary skill in the art at the time the invention was made to utilize the pad and pad cleaning material as taught by Ortolivo in order to provide improved cleaning (column 1, lines 38-42).





Claims 9, 22, 23 and 29  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ismailyan  (US 7,086,084) and Ortolivo as applied  above, and further in view of Wright et al. (US 6,225,271).  The device of Ismailiyah discloses, 

With respect to claim 9, A glove for trimming resinous plants, comprising: a wrist cover (12) adapted to surround the wrist and is attached to a hand and finger cover 
The device of Ismailyan substantially discloses the claimed invention but is lacking the pad claimed. The device of Ortolivo discloses an absorbent pad (30, Ortolivo) that is attached to the side of the glove that is adapted to be worn over the palm (figure 3); wherein the pad is a material that is different than the glove material (11 Ortolivo) that is adapted to overlie the palm.
And in combination wherein the glove is configured to cover at most 3 fingers so that, when worn (Figure 1, Ismailyan) the index finger is free from the glove; It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the device of Ismailyan by including the absorbent pad or Ortolivo in order to provide improved cleaning. It would have been obvious to a person having ordinary skill in the art at the time the invention was made to utilize the cleaning material as taught by Ortolivo in order to provide improved cleaning (column 1, lines 38-42). 

The modified device of Ismailyan substantially discloses the claimed invention including the presence of a cleaning solution (Ortolivo Column 4, line 19-20) but is lacking the claimed cleaning solution of alcohol and oil. 
The device of Wright al discloses an absorbent pad comprises a cleaning solution comprising a mixture of alcohol and oil (claim 2).  
	
 With respect to claim 22, consists essentially of alcohol and oil (claim 2).  


With respect to claim 29, the alcohol is isopropyl alcohol (column 4, line 18). 

	It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify one known cleaning solution with another known cleaning solution as taught by Wright Jr. et al. so as to provide an inexpensive environmentally friendly cleaning (Column 1, lines 55-60). 



Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ismailyan and Ortolivo, as applied to claim 1 above and in further view of Anderson (US 3,511,608).  The modified device of Ismailyan substantially discloses the claimed invention including a layer disposed between the glove body and the absorbent pad (28, Ortolivo), but is silent as to be it being non porous. 
The device of Anderson teaches rubber cement is known to be non porous (column 3, lines 40-45). It would have been obvious to a person having ordinary skill in the art to utilize the waterproof rubber cement of Anderson in order to provide a waterproof connection (Column 3, lines 40-45).  
Claims 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ismailyan Ortolivo and Wright, as applied to claim 9 above and in further view of Anderson (US 3,511,608).  The modified device of Ismailyan substantially discloses the . 
The device of Anderson teaches rubber cement is known to be non porous (column 3, lines 40-45). It would have been obvious to a person having ordinary skill in the art to utilize the waterproof rubber cement of Anderson in order to provide a waterproof connection (Column 3, lines 40-45).  


Claims 25, 27, 28  is/are rejected under 35 U.S.C. 103 as being unpatentable over Ismailyan  (US 7,086,084) and Ortolivo as applied  above, and further in view of Teng (US 3,819,390). The modified device of Ismailyan substantially discloses the claimed invention but is lacking a lipophilic or hydrophobic material comprising the absorbent pad. The device of Teng et al discloses, 
With respect to claim 25, the absorbent material is a lipophilic material (Claim 1) that absorbs oil. 
With respect to claim 27, the modified device of Ismailyan teaches absorbent pad comprises a cleaning solution comprising a mixture of alcohol and oil; (para 0018 and para 003) but is lacking wherein the absorbent material is a lipophilic material that absorbs oil. The device of Teng et al. teaches the absorbent material is a lipophilic material (claim 10. 
With respect to claim 28, wherein the lipophilic material is hydrophobic (Column 2, line 1). 


It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the absorbent cellulose material of Ortilivo, with the cellulose material taught by Teng, since the lipophilic and hydrophobic absorbent pad of Teng et al,  would provide improved pick up of oil and solvents (Column 1, lines 40-43). 

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ismailyan and Ortolivo and Teng et al,  as applied to claim 25 above and in further view of Anderson (US 3,511,608).  The modified device of Ismailyan substantially discloses the claimed invention including a layer disposed between the glove body and the absorbent pad (28, Ortolivo), but is silent as to be it being non porous.
With respect to claim 26, wherein a layer (28, Ortolivo) is disposed between the absorbent pad and the glove material. The device of Anderson teaches rubber cement is known to be non porous (column 3, lines 40-45). It would have been obvious to a person having ordinary skill in the art to utilize the waterproof rubber cement of Anderson in order to provide a waterproof connection (Column 3, lines 40-45).  

Response to Arguments
Applicant’s arguments, see arguments, filed 6/17/2021 have been considered and are not persuasive. 
 Applicant argues that the preamble breathes life and meaning into the claims.  Applicant is pointed to MPEP 2111.02, which states the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). In the instant application, the preamble provides structure in the term “glove” but the language “for trimming resinous plants” is simple the purpose or intended use of the invention and is of no significance to the claim construction.
Applicant argues that the prior art of Ismailyan is non analogous art. It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the device of Ismailyan (and also the device of Ortolivo) are in the field of endeavor – hand worn garments.  They are also both reasonably pertinent to the particular problem of cleaning. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the prior art of Ortolivo teaches that the absorbent pad provides improved cleaning (column 1, lines 38-42).  The applicant argues that the combination would render the device unsatisfactory for its intended purpose “cleaning black boards and whiteboard”. The “more abrasive material” is a cellulose foam known commercially as scrunge” or “nylon abrasives,” The more abrasive surface (32) would not render the device unsatisfactory for its intended use or cleaning blackboards, often which have a very dirty surface and require scrubbing to remove the marker that is applied after continuous use. The more abrasive surface would only destroy the white board with excessive force, the presence of the more abrasive material would improve the cleaning of the substrate. 
Applicant argues that the prior art of Ortolivo cannot absorb oil.  It is noted that the “can absorb oil” is a functional recitation as recited in claim 1, and only requires that the prior art is capable of performing the claimed function. As mentioned in the rejection above, the structure of the prior art meets the structure of that claimed, and the sponge pad 30 would make it capable of absorbing oil to at least a degree and therefore meets the claim as recited, see MPEP 2114. 
Applicant argues that the combination of Ismailyan and Ortolivo fails to teach the claimed location of the absorbent pad, such that the absorbent pad (12) attached to a side of the glove (left side near the pinkie) that is adapted to be worn over at least a portion of an edge of the palm that is on the side of the pinky finger (Figure 2). 
In response to applicant's argument that Wright et al.  is non analogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the cleaning solution is reasonably pertinent to the particular problem of cleaning. The applicants own specification even states that the cleaning solution is known to useful in removing resin from metal surfaces and therefore the cleaning solution would be in the same field of endeavor and pertinent to the particular problem, since the prior art of Wright et al. is a cleaning solution directed for use of cleaning metal.
Applicant argues that the solution of Wright et al. would render the device unsatisfactory for its intended purpose. The examiner disagrees. The combination of Ismailyan and Ortolivo teach a cleaning solution. A Simple substation of one known element for another known element to obtain predictable results, of improved cleaning would be understood.  The device of Wrigth et al. is relied upon to provide a teaching that the claim cleaning solution is known. It would have obvious to a person having ordinary skill at the time the invention was filed to use the claim oil and alcohol solution as taught by Wright et al. in order to provide cleaning.  The intended use of the prior art is to clean. Whiteboards are known to be a metal material. The solution is taught be effective on metal materials. The Supreme Court in KSR reaffirmed the familiar framework for determining obviousness as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), but stated that the Federal Circuit had erred by applying the teaching-suggestion-motivation (TSM) test in an overly rigid and formalistic KSR, 550 U.S. at 404, 82 USPQ2d at 1391. Specifically, the Supreme Court stated that the Federal Circuit had erred in four ways: (1) "by holding that courts and patent examiners should look only to the problem the patentee was trying to solve " (Id. at 420, 82 USPQ2d at 1397); (2) by assuming "that a person of ordinary skill attempting to solve a problem will be led only to those elements of prior art designed to solve the same problem" (Id.); (3) by concluding "that a patent claim cannot be proved obvious merely by showing that the combination of elements was ‘obvious to try’" (Id. at 421, USPQ2d at 1397); and (4) by overemphasizing "the risk of courts and patent examiners falling prey to hindsight bias" and as a result applying "[r]igid preventative rules that deny factfinders recourse to common sense" (Id.). In KSR, the Supreme Court particularly emphasized "the need for caution in granting a patent based on the combination of elements found in the prior art,"Id. at 415, 82 USPQ2d at 1395, and discussed circumstances in which a patent might be determined to be obvious. Importantly, the Supreme Court reaffirmed principles based on its precedent that "[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."Id. at 415-16, 82 USPQ2d at 1395. The Supreme Court stated that there are "[t]hree cases decided after Graham [that] illustrate this doctrine." Id.  at 416, 82 USPQ2d at 1395. (1) "In United States v. Adams, . . . [t]he Court recognized that when a patent claims a structure already known in the prior art that is altered by the mere substitution of one element for another known in the field, the combination must do more than yield a predictable result." Id. (2) "In Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., . . . [t]he two [pre-existing elements] in combination did no more than they would in separate, sequential Id.  at 416-17, 82 USPQ2d at 1395. (3) "[I]n Sakraida v. AG Pro, Inc., the Court derived . . . the conclusion that when a patent simply arranges old elements with each performing the same function it had been known to perform and yields no more than one would expect from such an arrangement, the combination is obvious." Id. at 417, 82 USPQ2d at 1395-96 (Internal quotations omitted.). The principles underlining these cases are instructive when the question is whether a patent application claiming the combination of elements of prior art would have been obvious. In the instant case the combination of elements although not intended to clean the same substrate, each perform the same function, and yields no more than one would expect from such arrangement. 
Applicant further argues that the teachings of the combination of oil and alcohol provide new an unexpected results. The teachings of oil and alcohol for use in cleaning metal objects is taught by the device of Wright et al.  Modifying the solution of the glove to best suit the substrate being cleaned would have been obvious.  The use of alcohol and oil on metal would not be surprising unexpected. 
Applicant argues that Anderson is non analogous art.  Anderson is relied upon to provide a teaching of an alternative known material for the adhesive taught by the primary reference being non porous.  Motivation is found in Anderson, in order to provide a waterproof connection (Column 3, lines 40-45).  Substituting the known adhesive (28) for another known adhesive would result in the non porous layer disposed between the glove body and the absorbent pad as disclosed. 
Applicnat argues that Teng is non analogous art.  The device of Teng is provided to show that the material claimed in known. The device of Teng is analogous as it is . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHALE L QUINN whose telephone number is (571)272-8689.  The examiner can normally be reached on Monday - Friday 9am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RICHALE LEE. QUINN
Primary Examiner
Art Unit 3765



/RICHALE L QUINN/Primary Examiner, Art Unit 3732